DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to Application 17/450500 filed on October 11, 2021 in which Claims 1-20 are presented for examination.

Status of Claims
Claims are 1-20 are pending, of which claims 1, 2, 6, 10 and 13 are rejected under 102.  Claims 3-5, 7-9, 11, 12 and 14- 20 are rejected under 103.  Claims 1-20 are rejected under Double Patenting.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on October 11, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Objections
Claim 16 is objected to because of the following informalities:  Lines 1-2 states “by plurality of nodes”.  Appropriate correction is required.

Claims 17-20 are objected to because of the following informalities:  Claims 17-20 (method claims) depend on Claim 16, which is a medium claim.  Appropriate correction is required.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 11,144,374. This is a statutory double patenting rejection.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6, 10 and 13 is/are rejected under 35 U.S.C. 102 as being anticipated by Strickland (US Patent 7,502,954).

Claim 1, Strickland teaches a method comprising: providing, within a first failure domain, a first arbiter and a first node associated with a constrained deployment of a high-availability (HA) system, wherein the first arbiter serves as an active arbiter to facilitate maintaining quorum for the HA system (View Strickland Fig. 1, Component 106a; Col. 1, Lines 52-67; first arbiter); providing within a second failure domain, a second arbiter and a second node associated with the HA system, wherein the second arbiter serves as a backup arbiter (View Strickland Fig. 1, Component 106b; Col. 1, Lines 52-67; second arbiter); receiving, by a member of a plurality of members of a current configuration of the HA system including the first arbiter, the first node and the second node, an indication of a pending fault impacting the first failure domain (View Strickland Col. 1, Lines 28-37; Col. 3, Lines 59-67; Col. 4, Lines 1-8; failure); responsive to receipt of the indication, initiating establishment, by the first node, the second node or the first arbiter, of a new configuration for the HA system, having members including the first node, the second node and the second arbiter (View Strickland Col. 3, Lines 59-67; Col. 4, Lines 1-8; Arbiters A, B, C); and responsive to a majority of the plurality of members installing the new configuration, enabling, by the first node or the second node, the second arbiter to serve as the active arbiter by transferring state information to the second arbiter (View Strickland Col. 1, Lines 52-67; data available through second arbiter).

Claim 10 is the system corresponding to the method of the Claim 1 and is therefore rejected under the same reasons set forth in the rejection of Claim 1.

Claim 2, most of the limitations of this claim has been noted in the rejection of Claim 1.  Strickland further teaches the HA system comprises an HA storage system (View Strickland Col. 1, Lines 52-67; high availability data storage system).

Claim 6, most of the limitations of this claim has been noted in the rejection of Claim 1.  Strickland further teaches the pending fault comprises a power failure or a planned shutdown (View Strickland Col. 3, Lines 59-67; Col. 4, Lines 1-8; failed power supply).

Claim 13 is the system corresponding to the method of the Claim 6 and is therefore rejected under the same reasons set forth in the rejection of Claim 6.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 4, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strickland (US Patent 7,502,954) in view of Connor (US Patent Application 2016/0179411).


Claim 3, most of the limitations of this claim has been noted in the rejection of Claim 2.  The combination of teachings above do not explicitly teach the first node and the second node comprise hyperconverged infrastructure nodes that integrate at least compute and storage virtualization resources.

However Connor teaches the first node and the second node comprise hyperconverged infrastructure nodes that integrate at least compute and storage virtualization resources (View Connor ¶ 2; RAID).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Strickland with the first node and the second node comprise hyperconverged infrastructure nodes that integrate at least compute and storage virtualization resources since it is known in the art that a RAID configuration can be used (View Connor ¶ 2). Such modification would have allowed data to be transferred to another storage device.

Claim 11 is the system corresponding to the method of the Claim 3 and is therefore rejected under the same reasons set forth in the rejection of Claim 3.

Claim 4, most of the limitations of this claim has been noted in the rejection of Claim 3.  Strickland further teaches wherein the first arbiter is deployed within an Input/Output (I/O) acceleration card of the first node and wherein the second arbiter is deployed within an I/O acceleration card of the second node (View Strickland Col. 3, Lines 11-44; input/output).

Claim 12 is the system corresponding to the method of the Claim 4 and is therefore rejected under the same reasons set forth in the rejection of Claim 4.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strickland (US Patent Application 7,502,954) in view of Connor (US Patent Application 2016/0179411) and further in view of Baleani (US Patent Application 2010/0131801).


Claim 5, most of the limitations of this claim has been noted in the rejection of Claim 1.  The combination of teachings above do not explicitly teach transitioning, by the first arbiter, into a passive role to serve as the backup arbiter.

However, Baleani teaches transitioning, by the first arbiter, into a passive role to serve as the backup arbiter (View Baleani ¶ 61, 65; redundant arbiter).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with transitioning, by the first arbiter, into a passive role to serve as the backup arbiter since it is known in the art that a redundant arbiter can be used (View Baleani ¶ 61, 65). Such modification would have allowed an arbiter to fail over.

Claim(s) 7, 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strickland (US Patent 7,502,954) in view of Cole (US Patent Application 2011/0258302).

Claim 7, most of the limitations of this claim has been noted in the rejection of Claim 1.  The combination of teachings above do not explicitly teach the first failure domain comprises a first equipment rack and the second failure domain comprises a second equipment rack.

However, Cole teaches the first failure domain comprises a first equipment rack and the second failure domain comprises a second equipment rack (View Cole ¶ 1; multiple racks).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the first failure domain comprises a first equipment rack and the second failure domain comprises a second equipment rack since it is known in the art that multiple racks can be used (View Cole ¶ 1). Such modification would have allowed multiple racks to be used within multiple failure domains.

Claim 14 is the system corresponding to the method of the Claim 7 and is therefore rejected under the same reasons set forth in the rejection of Claim 7.

Claim 8, most of the limitations of this claim has been noted in the rejection of Claim 1.  The combination of teachings above do not explicitly teach a first equipment room and the second failure domain comprises a second equipment room.

However, Cole teaches the first failure domain comprises a first equipment room and the second failure domain comprises a second equipment room (View Cole ¶ 1; multiple rooms).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the first failure domain comprises a first equipment room and the second failure domain comprises a second equipment room since it is known in the art that multiple racks can be placed in multiple rooms (View Cole ¶ 1). Such modification would have allowed multiple rooms to be used within multiple failure domains.

Claim(s) 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strickland (US Patent 7,502,954) in view of Jain (US Patent Application 2012/0047394).

Claim 9, most of the limitations of this claim has been noted in the rejection of Claim 1.  The combination of teachings above do not explicitly teach the first arbiter is deployed within a first switch of a pair of redundant switches to which the HA storage system is coupled and wherein the second arbiter is deployed within a second switch of the pair of redundant switches.

However, Jain teaches the first arbiter is deployed within a first switch of a pair of redundant switches to which the HA storage system is coupled and wherein the second arbiter is deployed within a second switch of the pair of redundant switches (View Jain ¶ 2; redundant switch).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the first arbiter is deployed within a first switch of a pair of redundant switches to which the HA storage system is coupled and wherein the second arbiter is deployed within a second switch of the pair of redundant switches since it is known in the art that redundant switches can be used (View Jain ¶ 2). Such modification would have allowed a redundant switch to be used for failing over.

Claim 15, most of the limitations of this claim has been noted in the rejection of Claim 14.  The combination of teachings above do not explicitly teach the first failure domain further comprises a first switch of a pair of redundant switches coupled to the first equipment rack and the second equipment rack, wherein the second failure domain further comprises a second switch of the pair of redundant switches, wherein the first arbiter node is deployed within the first switch and wherein the second arbiter node is deployed within the second switch.

However, Jain teaches the first failure domain further comprises a first switch of a pair of redundant switches coupled to the first equipment rack and the second equipment rack (View Jain ¶ 2; redundant switch), wherein the second failure domain further comprises a second switch of the pair of redundant switches (View Jain ¶ 2; redundant switch), wherein the first arbiter node is deployed within the first switch and wherein the second arbiter node is deployed within the second switch (View Jain ¶ 2; redundant switch).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the first failure domain further comprises a first switch of a pair of redundant switches coupled to the first equipment rack and the second equipment rack, wherein the second failure domain further comprises a second switch of the pair of redundant switches, wherein the first arbiter node is deployed within the first switch and wherein the second arbiter node is deployed within the second switch since it is known in the art that redundant switches can be used (View Jain ¶ 2). Such modification would have allowed a redundant switch to be used for failing over.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker-Szendy (US Patent Application 2015/0355971) in view of Jain (US Patent Application 2015/0269042) and further in view of Goel (US Patent 7,574,623).

Claim 16, Becker-Szendy teaches a non-transitory machine readable medium storing instructions executable by plurality of nodes associated with a constrained deployment of a high-availability (HA) storage system that are distributed between a first failure domain, including a first node and a second node of the plurality of nodes, and a second failure domain, including a third node and a fourth node of the plurality of nodes (View Becker-Szendy ¶ 7, 21; Fig. 4; multiple levels active failure domains).

Becker-Szendy does not explicitly teach instructions to establish an initial configuration of the HA storage system in which each node of the plurality of nodes has a weight and the weight of the second node is greater than the weights of all other of the plurality of nodes; instructions to serve, by the initial configuration, data to users of the HA storage system; instructions to receive, by a node of the plurality of nodes, an indication of a pending fault impacting the first failure domain; and instructions, responsive to receipt of the indication, to cause to be established, by the node, a new configuration for the HA storage system, in which the weight of the fourth node is greater than the weights of all other of the plurality of nodes by shifting a portion of the weight of the second node to the fourth node, wherein after impact of the pending fault, the HA storage system maintains an ability to serve data to the users as a result of the third node and the fourth node having quorum.

However, Jain teaches instructions to establish an initial configuration of the HA storage system in which each node of the plurality of nodes has a weight and the weight of the second node is greater than the weights of all other of the plurality of nodes (View Jain ¶ 12, 15; load balancing); instructions to serve, by the initial configuration, data to users of the HA storage system (View Jain ¶ 12, 15; HA configuration).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Becker-Svendy with instructions to establish an initial configuration of the HA storage system in which each node of the plurality of nodes has a weight and the weight of the second node is greater than the weights of all other of the plurality of nodes; instructions to serve, by the initial configuration, data to users of the HA storage system since it is known in the art that storage network configuration can have different weights for different nodes  (View Jain ¶ 12, 15). Such modification would have allowed a storage network configuration to be load balanced.

However, Goel teaches instructions to receive, by a node of the plurality of nodes, an indication of a pending fault impacting the first failure domain (View Goel Col. 2, Lines 28-40; predict failure); and instructions, responsive to receipt of the indication, to cause to be established, by the node, a new configuration for the HA storage system, in which the weight of the fourth node is greater than the weights of all other of the plurality of nodes by shifting a portion of the weight of the second node to the fourth node (View Goel Col. 2, Lines 28-40; reconfigure storage), wherein after impact of the pending fault, the HA storage system maintains an ability to serve data to the users as a result of the third node and the fourth node having quorum (View Goel Col. 2, Lines 28-40; replace with spare).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings above with instructions to receive, by a node of the plurality of nodes, an indication of a pending fault impacting the first failure domain; and instructions, responsive to receipt of the indication, to cause to be established, by the node, a new configuration for the HA storage system, in which the weight of the fourth node is greater than the weights of all other of the plurality of nodes by shifting a portion of the weight of the second node to the fourth node, wherein after impact of the pending fault, the HA storage system maintains an ability to serve data to the users as a result of the third node and the fourth node having quorum since it is known in the art that a failure can be predicted in a storage network configuration (View Goel Col. 2, Lines 28-40). Such modification would have allowed a storage network to be reconfigured based on a predicted failure.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker-Szendy (US Patent Application 2015/0355971) in view of Jain (US Patent Application 2015/0269042) in view of Goel (US Patent 7,574,623) and further in view of Connor (US Patent Application 2016/0179411).


Claim 17, most of the limitations of this claim has been noted in the rejection of Claim 16.  The combination of teachings above do not explicitly teach the first node and the second node comprise hyperconverged infrastructure nodes that integrate at least compute and storage virtualization resources.

However, Connor teaches the first node and the second node comprise hyperconverged infrastructure nodes that integrate at least compute and storage virtualization resources (View Connor ¶ 2; RAID).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the first node and the second node comprise hyperconverged infrastructure nodes that integrate at least compute and storage virtualization resources since it is known in the art that a RAID configuration can be used (View Connor ¶ 2). Such modification would have allowed data to be transferred to another storage device.


Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker-Szendy (US Patent Application 2015/0355971) in view of Jain (US Patent Application 2015/0269042) in view of Goel (US Patent 7,574,623) and further in view of Strickland (US Patent 7,502,954).

Claim 18, most of the limitations of this claim has been noted in the rejection of Claim 16.  The combination of teachings above do not explicitly teach the pending fault comprises a power failure.

However, Strickland teaches the pending fault comprises a power failure (View Strickland Col. 3, Lines 59-67; Col. 4, Lines 1-8; failed power supply).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the pending fault comprises a power failure since it is known in the art that a power supply can fail (View Strickland Col. 3, Lines 59-67; Col. 4, Lines 1-8). Such modification would have allowed a power failure to be detected in a storage network configuration.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker-Szendy (US Patent Application 2015/0355971) in view of Jain (US Patent Application 2015/0269042) in view of Goel (US Patent 7,574,623) and further in view of Carey (US Patent Application 2012/0331332).

Claim 19, most of the limitations of this claim has been noted in the rejection of Claim 16.  The combination of teachings above do not explicitly teach the pending fault comprises a planned shutdown.

However, Carey teaches the pending fault comprises a planned shutdown (View Carey ¶ 95; planned shutdown).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the pending fault comprises a planned shutdown since it is known in the art that a shutdown can be planned (View Carey ¶ 95). Such modification would have allowed a planned shutdown to be performed in a storage network configuration.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker-Szendy (US Patent Application 2015/0355971) in view of Jain (US Patent Application 2015/0269042) in view of Goel (US Patent 7,574,623) and further in view of Cole (US Patent Application 2011/0258302).

Claim 20, most of the limitations of this claim has been noted in the rejection of Claim 16.  The combination of teachings above do not explicitly teach the first failure domain comprises a first equipment rack and the second failure domain comprises a second equipment rack.

However, Cole teaches the first failure domain comprises a first equipment rack and the second failure domain comprises a second equipment rack (View Cole ¶ 1; multiple racks).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the first failure domain comprises a first equipment rack and the second failure domain comprises a second equipment rack since it is known in the art that multiple racks can be used (View Cole ¶ 1). Such modification would have allowed multiple racks to be used within multiple failure domains.

Prior Art Made of Record

Kownacki et al. (U.S. Patent No. 7,478,263), teaches quorum-based replication.
Yount et al. (U.S. Patent No. 6,389,551), teaches quorum service for high availability clusters.
Middlecamp et al. (U.S. Patent Publication No. 2011/0107139), teaches a failover system for a pair of high availability servers.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAI E BUTLER/Primary Examiner, Art Unit 2114